UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7498


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NELSON RAFAEL ZAPATA-VICENTE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:01-cr-00061-JRS-1)


Submitted:   February 27, 2014            Decided:   March 4, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nelson Rafael Zapata-Vicente, Appellant Pro Se.           Angela
Mastandrea-Miller, Stephen Wiley Miller, Assistant United States
Attorneys, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Nelson   Rafael   Zapata-Vicente   appeals   the   district

court’s order denying his motion filed pursuant to Fed. R. Crim.

P. 36.   We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    United States v. Zapata-Vicente, No. 3:01-cr-

00061-JRS-1 (E.D. Va. May 28, 2013).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                             AFFIRMED




                                  2